t c memo united_states tax_court herbert c haynes inc petitioner v commissioner of internal revenue respondent docket no filed date fred r becker and shawn p travis for petitioner mary p hamilton for respondent memorandum opinion vasquez judge respondent determined deficiencies in petitioner’s federal income taxes as follows for the tax_year ending date fye dollar_figure for the tax all amounts are rounded to the nearest dollar all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure year ending date fye dollar_figure and for the tax_year ending date fye dollar_figure after concessions the issue for decision is whether respondent abused his discretion by requiring petitioner to change its method_of_accounting from the cash_receipts_and_disbursements_method of accounting cash_method to the accrual_method of accounting accrual_method subsumed in this issue is the question of whether petitioner is required to maintain inventories for tax purposes background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was in winn maine herbert c haynes inc petitioner is a closely held maine corporation engaged in the logging business petitioner was incorporated in before incorporation herbert c haynes sr operated the logging business as a sole_proprietorship herbert c haynes sr president and founder of petitioner is the majority shareholder of petitioner he owned between and percent of the stock the parties filed a stipulation of settled issues resolving all other issues during the years in issue the other shareholders are virginia haynes--wife of herbert c haynes sr --and herbert c haynes jr ginger haynes maxwell and barbara haynes french children of herbert c haynes sr herbert c haynes jr is the vice president of petitioner he holds a degree in forestry ginger haynes maxwell is the secretary-clerk of petitioner virginia haynes is the treasurer of petitioner during the years in issue petitioner employed approximately employees herbert c haynes sr and his three children are full-time employees of petitioner three employees of petitioner hold degrees in forestry petitioner employed log purchasers truck drivers mechanics bulldozer operators excavators and office staff petitioner’s woodland ownership during the years at issue petitioner owned at least big_number acres of woodland in maine additionally herbert c haynes sr individually owned approximately big_number acres of woodland in maine lakeville shores inc a corporation owned percent by haynes children and five islands land co a corporation owned percent by herbert c haynes sr also owned woodland in maine petitioner maintains that its shareholders and the corporations owned by petitioner and by petitioner’s shareholder sec_3 haynes oil co is a fully owned subsidiary of petitioner winn logging inc is a corporation owned by the haynes children these corporations do not own woodland collectively related entities owned approximately big_number acres of woodland in maine and other states petitioner’s business activities most of petitioner’s business activities relate to the cutting of timber4 and transporting the resulting wood product logs or wood to the appropriate mills petitioner supervised the cutting of timber on its own land and on land owned by others petitioner had contracts and arrangements with approximately mills under the contracts and arrangements petitioner agreed to deliver logs to the mills for an agreed-upon price these mills were located in maine vermont new hampshire quebec and new brunswick for example in petitioner’s contract with international paper co petitioner agreed to sell specified quantities of logs and wood such as pulpwood sawtimber poles and piling to international paper co for a set price the duration of the contract was months divided into six 1-month order intervals the parties define timber as standing trees containing wood available and suitable for marketing and use hardwood is defined as broadleaved deciduous trees softwood is defined as trees that have needles such as pine spruce and fir stumpage is defined as a standing tree and stumpage value is defined as the economic value of standing trees pulpwood is defined as paper wood or smaller timber that is chipped up and used primarily to make paper once timber is cut it becomes a wood product international paper co would issue a wood delivery order and or a log delivery order within week of the interval to petitioner the order specified the species volume delivery points and other specifications for deliveries to be made each week during the interval international paper co or its designee scaled or weighed all wood delivered by petitioner upon delivery international paper co had the right to refuse to accept delivery of all or a portion of the wood if it did not meet the specifications agreed to in the contract petitioner supplied the mills with logs through various business activities these included cutting timber on land owned by petitioner or related entities cutting timber on land owned by third parties--ie landowners not related to petitioner petitioner’s shareholders petitioner’s subsidiaries or petitioner’s shareholders’ corporations collectively unrelated entities and purchasing wood from unrelated entities petitioner generally received payment for logs within to weeks of delivery the trees cut by petitioner grew at a rate of percent per year it take sec_30 to years for these trees to reach maturity petitioner’s business activities did not include the planting of new trees petitioner was not in the business of operating a nursery or sod farm petitioner was not in the business of raising or harvesting trees bearing fruit nuts or other crops or ornamental trees timber cut on land owned by petitioner or its related entities a portion of petitioner’s business activities related to cutting timber on land owned by petitioner or its related entities for this portion of petitioner’s business activity petitioner’s foresters examined tracts of land to cut marked trees to cut and supervised cutting the crews that cut the trees were not employees of petitioner they were employed by corporations under contract to petitioner the corporations petitioner hired to cut the trees were either related entities such as winn logging inc or unrelated entities trucks and other heavy equipment owned by or leased to petitioner transported the cut logs to mills designated by petitioner timber purchase arrangements with unrelated entities a second business activity involved petitioner’s timber purchase arrangements with unrelated entities that owned woodland under these contracts petitioner’s foresters or the landowner’s foresters identified the merchantable timber and oversaw the cutting crews petitioner’s trucks delivered the logs to mills that petitioner had contractual arrangements with petitioner used either one of two pricing arrangements under these timber purchase contracts fixed-price or lump-sum arrangements or pay-as-cut or stumpage permits a fixed-price arrangements in a fixed-price or a lump-sum arrangement petitioner paid a fixed price or a lump sum to cut timber for a fixed period petitioner assumed the risk of loss if the land produced an insufficient yield of timber b pay-as-cut arrangements in a pay-as-cut or stumpage permit arrangement petitioner paid the landowner for the timber as it was cut foresters identified the timber to cut and petitioner’s foresters oversaw the cutting crews although petitioner’s contractual arrangements for purchasing timber varied petitioner’s typical stumpage permit granted petitioner the right to cut timber on a designated parcel of land petitioner paid the landowner for the logs at the time of cutting the stumpage permit granted petitioner the right to enter the property with labor and equipment to cut and remove the timber petitioner indemnified and held harmless the landowner from all liabilities claims judgments or liens associated with its work on the premises petitioner also covenanted to observe all federal state and local laws ordinances and regulations relating to the cutting of forest products and the removal of all products and related waste from the premises petitioner obtained stumpage permits from major timber landowners such as j m huber corp great northern paper co and international paper co and from smaller landowners for stumpage permits with major timber landowners the landowner’s foresters identified the trees to be cut for stumpage permits with smaller landowners petitioner’s foresters identified the trees to be cut financing arrangements as another business activity petitioner entered into purchase financing arrangements with unrelated entities under these arrangements petitioner lent the unrelated entity funds to purchase woodland the unrelated entity paid interest to petitioner gave petitioner a security_interest in the land and logs and sold the logs to petitioner petitioner’s foresters or log buyers surveyed the property and identified and priced the marketable timber in some arrangements petitioner hired cutting crews in other instances petitioner merely identified and purchased the marketable timber and then sold and delivered it to the mill cutting agreements with unrelated landowners petitioner also derived revenue from cutting agreements with unrelated landowners under these cutting agreements a landowner hired petitioner to cut and transport timber to the mills designated by the landowner the landowner paid petitioner a fixed rate per unit delivered purchased wood another business activity petitioner engaged in involved logs that petitioner purchased and then resold petitioner had no involvement in the cutting of the logs under this business activity petitioner purchased the cut logs from an unrelated entity the unrelated entity delivered the logs to mills petitioner designated the mills purchased the logs from petitioner under an existing contract petitioner had with the mill the mill paid petitioner for the logs petitioner then paid the unrelated entity for the logs at a price less than what the mill paid petitioner petitioner’s estimated costs from its business activities the parties stipulated the following because of the scope of petitioner’s activities and the entrepreneurial nature of the industry it is impossible to describe a single business model further the extent of petitioner’s activities will vary from year to year and involve many unique transactions petitioner estimates the direct costs associated with the various business activities as follows business activity fye fye fye trees from petitioner’s land dollar_figure trees from related_party land big_number trees from unrelated party land big_number subtotal big_number purchased wood total dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as a percentage petitioner estimates the direct costs associated with the various business activities as follows business activity fye fye fye trees from petitioner’s land trees from related_party land trees from unrelated party land subtotal purchased wood total financial_accounting the firm of haverlock estey curran prepared petitioner’s financial statements for fye fye and fye the financial statements note in the first footnote that the company is on the cash_basis of accounting for financial statement and tax reporting consequently accounts_payable receivable and inventory are not recognized in these statements the estimated figures for each are as follows fye fye fye accounts_receivable dollar_figure accounts_payable inventory1 cost fifo big_number --- dollar_figure dollar_figure --- --- big_number big_number the parties agree that if respondent prevails and petitioner is required to maintain inventories the closing_inventory figures are as follows for fye dollar_figure for fye dollar_figure and for fye dollar_figure income_tax returns on petitioner’s forms u s_corporation income_tax return for the years at issue petitioner listed its business activity as wood operator and its product or service as pulpwood and logs since its inception and including the years at issue petitioner has maintained its books_and_records and filed its federal_income_tax returns using the cash_method for fye petitioner had gross_receipts of dollar_figure and cost of operations of dollar_figure for fye petitioner had gross_receipts of dollar_figure and cost of operations of dollar_figure for fye petitioner had gross_receipts of dollar_figure and cost of operations of dollar_figure i evidentiary issue discussion attached to petitioner’s opening brief are exhibits which were not included in the stipulation of facts and exhibits submitted pursuant to rule petitioner’s requests for findings_of_fact and argument refer to these exhibits the submission of a case without trial under rule a does not alter the requirements otherwise applicable to adducing proof rule b statements in briefs do not constitute evidence rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir chapman v commissioner tcmemo_1997_147 berglund v commissioner tcmemo_1995_536 accordingly the additional exhibits attached to petitioner’s briefs are not part of the record and will not be considered by the court ii burden_of_proof petitioner appears to argue that respondent bears the burden_of_proof on the issue of whether petitioner must maintain inventories petitioner argues that this issue is a new_matter not contained in the notice_of_deficiency our resolution of this case does not depend on which party bears the burden_of_proof nonetheless for the sake of completeness we will address this issue petitioner bears the burden of establishing that respondent’s determinations of deficiencies as contained in the statutory_notice_of_deficiency are incorrect see rule a 290_us_111 the notice_of_deficiency states schedule a-1 explanation of adjustments a change_of_accounting_method dollar_figure dollar_figure dollar_figure the cash_receipts_and_disbursements_method of accounting you used to keep your books_and_records does not clearly reflect income but the accrual_method of accounting clearly reflects your income therefore your taxable_income is increased dollar_figure dollar_figure and dollar_figure for and respectively b cost of sale sec_5 dollar_figure dollar_figure dollar_figure since you are being required to use the accrual_method of accounting the values of your opening and closing inventories for the tax_year ending is dollar_figure and dollar_figure for the tax_year ending your opening and closing inventories are dollar_figure and dollar_figure for the tax_year ending your opening and closing inventories are dollar_figure and dollar_figure the examination in this case commenced before date accordingly sec_7491 is inapplicable see 118_tc_579 n affd 80_fedappx_16 9th cir c cost of sale sec_5 dollar_figure dollar_figure since you are being required to use the accrual_method of accounting the values of your opening and closing inventories for the tax_year ending is dollar_figure and dollar_figure for the tax_year ending your opening and closing inventories are dollar_figure and dollar_figure for the tax_year ending your opening and closing inventories are dollar_figure and dollar_figure emphasis added the language regarding the adjustments to the cost of sales specifically refers to the value of petitioner’s inventories we find respondent determined in the notice_of_deficiency that petitioner is required to maintain inventories this is not a new issue iii whether petitioner’s accounting_method clearly reflects income a applicable law respondent asserts that the cash_method does not clearly reflect petitioner’s income under sec_446 the sec_446 provides in pertinent part sec_446 general_rule --taxable income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books b exceptions --if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income c permissible methods --subject to the provisions of subsections a and b a taxpayer may compute taxable_income under any of the following methods of accounting-- continued commissioner has broad powers to determine whether an accounting_method used by a taxpayer clearly reflects income see 360_us_446 104_tc_367 courts do not interfere with the commissioner’s determination under sec_446 unless it is clearly unlawful see 439_us_522 586_f2d_747 9th cir affg 64_tc_1091 ansley-sheppard-burgess co v commissioner supra pincite whether respondent abused his discretion is a question of fact see ansley-sheppard-burgess co v commissioner supra pincite 102_tc_87 affd 71_f3d_209 6th cir the reviewing court’s task is not to determine whether in its own opinion the taxpayer’s method_of_accounting clearly reflects income but to determine whether there is an adequate basis in law for the commissioner’s conclusion that it does not see ansley-sheppard-burgess co v continued the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary commissioner supra pincite consequently to prevail a taxpayer must prove that the commissioner’s determination is arbitrary capricious or without sound basis in fact or law see id ford motor co v commissioner supra pincite to resolve this dispute we consider sec_446 and sec_471 and the regulations thereunder under sec_446 a taxpayer computes taxable_income on the basis of the method_of_accounting it uses in keeping its books sec_446 describes the various accounting methods that a taxpayer may use in computing taxable_income including the cash and accrual methods sec_1_446-1 income_tax regs provides that a taxpayer who is required to use inventories must also use the accrual_method with regard to purchases and sales under sec_471 and sec_1_471-1 income_tax regs a taxpayer must account for inventories if the production purchase or sale of merchandise is an income-producing factor in the taxpayer’s business and the taxpayer has acquired title to the merchandise we consider the facts and circumstances of each case in deciding whether an item is merchandise that is an income- producing factor see honeywell inc v commissioner tcmemo_1992_453 affd without published opinion 27_f3d_571 8th cir wilkinson-beane inc v commissioner tcmemo_1969_79 affd 420_f2d_352 1st cir b whether petitioner must maintain inventory respondent contends that because the logs and wood are merchandise that is an income-producing factor in petitioner’s business petitioner must maintain inventories and report its taxable_income under the accrual_method petitioner failed to respond in its reply brief to respondent’s arguments regarding this issue in its opening brief petitioner argues that the purchased wood is not inventory because petitioner does not possess title to it petitioner’s only statement on this issue is it seems reasonably far-fetched to contend that a person that harvests trees on land not owned by petitioner and delivers them to a mill under petitioner’s contract which petitioner first learns about when it is presented a scale slip somehow resulted in petitioner receiving title to a log that is probably pulp before petitioner’s obligation to pay arises indeed we are unsure what this inventory argument truly brings to the clear reflection of anything since the inventory seems to be sold before it is received and the petitioner never has the risk of loss or the benefits_and_burdens_of_ownership for the reasons stated below we agree with respondent that petitioner maintains inventory and must use the accrual_method purchase production or sale it is undisputed that petitioner purchases the purchased wood petitioner then resells the purchased wood to the mills additionally in evaluating the substance of the transactions we believe petitioner bought wood in its other business activities as well petitioner’s activities related to cutting wood on land owned by unrelated entities under the numerous business activities such as the fixed price arrangements and pay-as-cut arrangements are also forms of purchasing wood products for resale petitioner bought the timber standing trees on the unrelated entity’s land supervised cutting of the timber removed the logs using its own equipment and trucks and delivered the logs to the mills merchandise the logs and other wood products are merchandise to petitioner although not specifically defined in the internal_revenue_code or the regulations courts have ruled that merchandise as used in sec_1_471-1 income_tax regs is an item acquired and held_for_sale see eg wilkinson-beane inc v commissioner supra whether an item was acquired and held_for_sale is governed by the substance of the transaction and not its form honeywell inc v commissioner supra thus to determine whether an item is merchandise we must take into account the particular facts and circumstances of the taxpayer in each case and the manner and context in which the taxpayer operates the business at hand wilkinson-beane inc v commissioner supra thompson elec inc v commissioner tcmemo_1995_292 honeywell inc v commissioner supra j p sheahan associates v commissioner tcmemo_1992_239 possession of title to goods even if only for an instant is sufficient to require a taxpayer to inventory the goods addison distrib inc v commissioner tcmemo_1998_289 middlebrooks v commissioner tcmemo_1975_275 see also sec_1_471-1 income_tax regs petitioner stipulated that it acquired the purchased wood petitioner stipulated that it sold the purchased wood it acquired we have also found that petitioner bought and sold the wood it cut on land owned by unrelated entities the terms of a typical contract between petitioner and a mill state for the period and upon the terms and conditions hereinafter set forth seller undertakes and agrees to sell and deliver unto purchaser and purchaser undertakes and agrees to purchase and accept from seller those certain quantities of pulpwood sawtimber poles and piling herein called wood as are hereinafter more particularly set forth and described petitioner obtains title to the wood before it sells it to the mills see me rev stat ann tit sec west passage of title for petitioner to purchase and resell the wood title had to pass from the logger who cut the wood to petitioner and then from petitioner to the mill see also tebarco mech corp v commissioner tcmemo_1997_311 petitioner’s income_tax returns indicate that its product or service was pulpwood and logs the logs are not consumed by petitioner in its business petitioner has not asserted that it is in a service business or that the logs are incidental to its business activity to the contrary petitioner is in the business of buying and selling logs the substance of the transactions demonstrates that petitioner acquired logs and wood and held them for sale income-producing factor in evaluating whether merchandise is an income-producing factor in a taxpayer’s business we compare the cost of the merchandise to the taxpayer’s gross_receipts computed under the cash_method see wilkinson-beane inc v commissioner supra in 420_f2d_352 1st cir the court_of_appeals affirmed our holding that merchandise the cost of which in different taxable years constituted percent and percent of the taxpayer’s gross_receipts was a significant income-producing factor in the taxpayer’s business see also 743_f2d_781 11th cir wherein newspapers the cost of which constituted percent of the taxpayer’s total revenues were considered a material income- producing factor here the cost of the purchased wood was stipulated by the parties as dollar_figure which i sec_28 percent of petitioner’s gross_receipts for fye dollar_figure which i sec_23 percent of petitioner’s gross_receipts for fye and dollar_figure which i sec_33 percent of petitioner’s gross_receipts for fye the business activity related to purchased wood was a substantial income-producing factor to petitioner considering the cost of the purchased wood plus the business activities of cutting trees on land owned by unrelated entities the cost of the wood that petitioner purchased wa sec_43 percent of the gross_receipts for fye dollar_figure dollar_figure percent of the gross_receipts for fye dollar_figure dollar_figure and percent of the gross_receipts for fye dollar_figure dollar_figure considering wood that petitioner purchased from related entities these percentages are even higher accordingly petitioner must maintain inventories and use the accrual_method to account for purchases and sales petitioner’s use of the cash_method does not clearly reflect its sales income iv other arguments raised by petitioner petitioner claims that it is a grower and harvester of trees petitioner argues that the code literally explicitly and intentionally permits a company that ‘harvests’ timber to use the cash_method_of_accounting and that respondent cannot force petitioner to change an accounting_method specifically authorized by the internal_revenue_code petitioner cites sec_447 and sec_448 in support of this argument a section 447--method of accounting for corporations engaged in farming sec_447 provides that taxable_income from farming of a corporation engaged in the trade_or_business_of_farming shall be computed on an accrual_method of accounting sec_447 sec_447 however does not apply to the trade_or_business of harvesting trees that are not fruit or nut trees id we agree with petitioner that sec_447 does not require petitioner’s use of the accrual_method we disagree however that sec_447 literally explicitly and intentionally permits petitioner’s use of the cash_method under the facts and circumstances presented sec_447 sets forth conditions that require use of the accrual_method not authorization to use the cash_method b section 448-whether petitioner is a farming_business sec_448 provides that a c_corporation shall not compute its taxable_income using the cash_method sec_448 an exception exists for c corporations engaged in a farming_business sec_448 farming_business includes the raising harvesting or growing of timber sec_448 sec_263a timber includes trees raised harvested or grown by the taxpayer other than trees that bear fruit or nuts and other than trees in a nursery sec_263a e petitioner contends that it should be allowed to use the cash_method because sec_448 does not bar it the fact that sec_448 does not preclude petitioner from using the cash_method does not authorize it if the cash_method does not clearly reflect income thompson elec inc v commissioner tcmemo_1995_292 when a taxpayer has inventories the taxpayer may not use the cash_method even though so permitted under sec_448 if the cash_method does not clearly reflect its income see id indeed the regulations under sec_448 emphasize that other sections may limit a taxpayer’s entitlement to use the cash_method nothing in sec_448 shall have any effect on the application of any other provision of law that would otherwise limit the use of the cash_method and no inference shall be drawn from sec_448 with respect to the application of any such provision for example nothing in sec_448 affects the requirement of sec_1_446-1 that an accrual_method be used with regard to purchases and sales of inventory similarly nothing in sec_448 affects the authority of the commissioner under sec_446 to require the use of an accounting_method that clearly reflects income for example a taxpayer using the cash_method may be required to change to an accrual_method of accounting under sec_446 because such method clearly reflects that taxpayer’s income even though the taxpayer is not prohibited by sec_448 from using the cash_method sec_1_448-1t temporary income_tax regs fed reg date we have found that petitioner must maintain inventories accordingly the cash_method does not clearly reflect petitioner’s income sec_448 does not literally explicitly and intentionally permit petitioner’s use of the cash_method c sec_1_471-6 income_tax regs --whether petitioner is a farmer petitioner cites various cases in which we held that the taxpayers were farmers and thus were entitled to use the cash_method in 64_tc_438 we held that a duck grower was entitled to use the cash_method under sec_1_471-6 income_tax regs we looked to other sections to determine whether the duck grower was a farmer and whether the place where the duck growing process occurred was a farm for purposes of sec_1_471-6 income_tax regs id pincite citing sec_175 sec_180 sec_182 and sec_6420 and and sec_1_61-4 sec_1_175-3 sec_1_180-1 and sec_1_182-2 income_tax regs in maple leaf farms inc the facts evidenced that the taxpayer was integrally involved in the process of growing ducks it raised on its own property and in the process of growing ducks it supplied to independent growers id the taxpayer also bore a substantial risk of loss id pincite thus the taxpayer’s participation in the activities of its growers was sufficient to constitute it a ‘farmer’ and accordingly it may use the cash_receipts_and_disbursements_method of accounting in respect of its ducks id pincite see also sec_1_471-6 income_tax regs in 60_tc_158 affd 496_f2d_520 10th cir and cameron v commissioner tcmemo_1982_259 two cases decided before the enactment of sec_447 we held that taxpayers who operated commercial feedlots were farmers and the feedlot was a farm under the internal_revenue_code the taxpayers were permitted to use the cash_method pursuant to sec_1_471-6 income_tax regs the facts of the aforementioned farming cases are distinguishable from the facts of this case in the farming cases the taxpayers engaged in the business activity of farming as defined in sec_175 sec_180 sec_182 and sec_6420 and and sec_1_61-4 sec_1_175-3 sec_1_180-1 and sec_1_182-2 income_tax regs sec_1_471-6 income_tax regs permits taxpayers who meet the definition under these sections to use the cash_method see maple leaf farms inc v commissioner supra pincite unlike the taxpayers in maple leaf farms inc hi-plains enters inc and cameron petitioner does not operate a farm and its business activities do not meet the definition of the_business_of_farming or farming under these sections for example in sec_175 which the court cited in maple leaf farms inc land_used_in_farming means land used by the taxpayer or his tenant for the production of crops fruits or other agricultural products or for the sustenance of livestock under the facts of this case petitioner does not use the woodland it owns to produce crops fruits or other agricultural products likewise in sec_1_182-2 and sec_1 income_tax regs a taxpayer is engaged_in_the_business_of_farming if he cultivates operates or manages a farm for gain or profit a taxpayer engaged in forestry or the growing of timber is not thereby engaged_in_the_business_of_farming indeed these regulations specifically exclude petitioner from the definition of business of farming for purposes of those sections petitioner engages in a variety of business activities petitioner’s business activities do not qualify petitioner as a farmer for purposes of sec_1_471-6 income_tax regs further some of petitioner’s business activities specifically require it to maintain inventories thus sec_1_471-6 income_tax regs does not permit petitioner’s use of the cash_method under the facts and circumstances presented herein we note that the other sections cited in 64_tc_438 provide similar definitions for farming and the_business_of_farming petitioner does not meet these definitions either see sec_180 sec_6420 and sec_1_61-4 sec_1_180-1 income_tax regs d use of both cash and accrual methods petitioner argues that it should be permitted to use the cash_method for the business activity of cutting trees on its own land where a taxpayer has two or more separate and distinct trades_or_businesses a different method_of_accounting may be used for each trade_or_business provided the method used for each trade_or_business clearly reflects the income of that particular trade_or_business sec_1_446-1 income_tax regs no trade_or_business will be considered separate and distinct unless a complete and separable set of books_and_records is kept for such trade_or_business sec_1 d income_tax regs petitioner does not maintain separate businesses or separate books_and_records for its various business activities indeed petitioner stipulated because of the scope of petitioner’s activities and the entrepreneurial nature of the industry it is impossible to describe a single business model further the extent of petitioner’s activities will vary from year to year and involve many unique transactions petitioner engages in various business activities in wilkinson-beane inc v commissioner f 2d pincite the court_of_appeals for the first circuit the court to which an appeal of this case would lie held that the taxpayer had to use the accrual_method where its business involved providing funeral services and supplying caskets for the funeral services in knight-ridder newspapers inc v united_states f 2d pincite the court_of_appeals for the eleventh circuit held that a newspaper that provided the service of presenting information to its readers had to use the accrual_method where the cost of newsprint and ink was percent of the total cash receipts in ward ag prods v commissioner tcmemo_1998_84 affd without published opinion 216_f3d_1090 11th cir we held that a taxpayer who operated a business that sold farming seed fertilizer and equipment and provided certain services to farmers was not a farming_business and had to maintain inventories and use the accrual_method some of petitioner’s business activities involve no growing of trees no harvesting of trees and no ownership of the land on which the trees are grown other business activities involve a combination of the above the business activities related to buying and selling wood generate merchandise for petitioner the merchandise is an income-producing factor to petitioner thus the facts and circumstances of this case are analogous to those described in wilkinson-beane inc and knight ridder newspapers petitioner must use the accrual_method of accounting for all of its business activities see thompson elec inc v commissioner tcmemo_1995_292 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit decision will be entered under rule we note that sec_611 and sec_631 and the regulations thereunder contain special rules of accounting for the timber industry see sec_611 sec_631 sec_1_611-3 income_tax regs relating to cost_depletion of timber sec_1_631-1 income_tax regs creating an election to consider the cutting of timber as a sale_or_exchange see also 98_tc_457 analyzing taxpayer’s method of computing timber depletion under sec_611 affd 58_f3d_413 9th cir neither party argued in its briefs that these code sections are dispositive of the issues presented in this case additionally neither party addressed the interplay of these code sections with sec_447 and sec_448 or the rules regarding inventory in the regulations under sec_611 and sec_631 accordingly we will not address these issues we note that while petitioner mentioned sec_631 in passing in its reply brief petitioner did not raise the aforementioned issues furthermore we will not consider issues that are raised for the first time in a reply brief see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989
